DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/893,428 filed on 06/04/2020. Claims 1-19 are pending in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (U.S Pub. 2016/0336785).
With respect to claims 1, 9, and 17: Gao teaches a charging device (‘785, fig. 1, 105), comprising: 
a resonant circuit comprising a transmitting coil (‘785, fig. 1, transmitter coil 165); 

an Amplitude Shift Keying demodulator (‘785, fig. 1, ASK demodulator 135);
Gao does not implicitly teach a zero-crossing detector in the transmitter side of the charging circuit. 
However, teach a zero-crossing detector in a receiver side (‘785, fig. 8, 830). The zero-crossing detector 830 are part of the power signal scaling and shape circuit 155 (‘785, fig. 1, 155 and fig. 8, zero-crossing detector 830, par. 89). The scaled down voltage between 0v to 5v (‘785, par. 91). In the zero-crossing detector 830, the scaled-down power signal is shape into a square wave signal whose rising and falling edge can be used accurate indicators of the low-to-high transition time and high-to-low transition time, respectively, of the power signal (‘785, par. 92). Each rising edge of the output 890 fed into a trigger input of the timer 880, and the period between rising edges (i.e., the instantaneous periods of the power signal) are captured as a series of digital samples (‘785, par. 94).
demodulate a modulated signal obtained from the charging current using the plurality of samples of voltage or current in the resonant circuit (‘785, fig. 1, demodulator 135 and a modulated signal 175 and 180).
Gao also teaches PMM 377 to enable ADC 330 to periodically sample the scaled voltage signal 360 substantially at its peak value using a trigger point sweeping strategy. In an alternative embodiment, the start signal might be another signal that is associated with the cycle timing of power signal (e.g., the output of a low-to-high zero-crossing detector associated with the power signal) (‘785, par. 59). The power signal is periodically captured to produce a series of digital samples. For example, in the case of ASK modulation, the ADC330 and MCU 320 of figure 3 may be used the sample the output of the power signal scaling circuit 130 that has been used to produce a scaled down representative of the power signal. The sample will be result in the capture of a series of digital samples with values that are representative of voltages typically between 0 and 5 volts (‘785, par. 86).
It would have obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognized that Gao’s power signal scaling 130 of transmitter side in fig. 1 and fig. 3 can be modified to includes a zero-crossing detector to measure the rising and falling edge of the power signal between 0v to 5 V that allows the PWM 337 is calibrated to periodically sample the scaled primary coil voltage signal at or very close to its peak value every cycle of the power signal (‘785, par. 56).

With respect to claims 2 and 10: Gao teaches the charging device of claim 9, wherein the zero volt level corresponds to a current amplitude midway between maximum and minimum amplitudes of an alternating current (AC) measured in the resonant circuit (‘785, fig. 5, average sample, also see par. 46, sinusoidal wave (AC), par. 50, par. 53).
With respect to claims 3 and 11: Gao teaches the charging device of claim 9, wherein the zero volt level corresponds to a voltage level midway between maximum and minimum amplitudes of an AC voltage measured across the resonant circuit (‘785, fig. 5, average sample, also see par. 46, sinusoidal wave (AC), par. 50).

With respect to claims 4-5, 12-13, and 18: Gao teaches the charging device of claim 9, (claims 4, 12, and 18) wherein each of the plurality of samples of voltage or current in the resonant circuit is captured following after a delay that follows an edge in the zero-crossing signal (‘785, par. 61-62), (claims 5, 13, and 18) wherein the delay is calculated to cause sampling of the voltage or current when the voltage or current has a maximum amplitude (‘785, par. 61-62).
With respect to claims 6 and 14: Gao teaches the charging device of claim 9, wherein the Amplitude Shift Keying demodulator is further configured to: use a series of samples of voltage in the resonant circuit to demodulate the modulated signal (‘785, par. 39, par. 86).
With respect to claims  7 and 15: Gao teaches the charging device of claim 9, wherein the Amplitude Shift Keying demodulator is further configured to: use a series of samples of current in the resonant circuit to demodulate the modulated signal (‘785, par. 39 and par. 53).

Claims 8, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (U.S Pub. 2016/0336785) in view of Nejatali et al., (U.S. Pub. 2015/0333797).
With respect to claims 8, 16, and 19: Gao teaches the charging device of claim 9, wherein the Amplitude Shift Keying (ASK) demodulator (‘785, fig. 1, 135). Once the 
Gao does not teach determine phase differences between a series samples of voltage in the resonant circuit and a corresponding series of samples of current in the resonant circuit.
Nejatali teaches to determine phase differences between a series samples of voltage in the resonant circuit and a corresponding series of samples of current in the resonant circuit (‘797, par. 36, par. 48 and par. 52, “phase offset between current and voltage”).
It would have been obvious to one of ordinary skill in the art to combine Nejatali and Gao to modify Gao’s for determining phase offset between current and voltage as a delay caused by zero-crossing circuitry/detector delay zero-crossing circuitry/detector may apply equally to both current and voltage for canceling out the delay (‘797, par. 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851